DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Newkirk (US 2004/0170745) in view of Ming et al (US 20030108648), Hammond et al (US 2,982,654) and either Theiler (US 4395428 A) or Sato et al (US 3810998 A).
Watine (Glucono-Delta-Lactone Functional Attributes And Applications) is applied as an evidentiary reference, as discussed below.
In regard to claim 1, Newkirk discloses a process for manufacturing a cooked meat product by combining an uncooked meat product with an organic acid and a latent acid, following by cooking the meat product (([0018], [0019], [0033], [0034], [0039]). In regard to the organic acid and a latent acid, Newkirk discloses “glucono-delta-lactone, lactic, malic, citric, acetic, isoascorbic, adipic, tartaric, sorbic acid and mixtures thereof” ([0034]). 
In regard to the recitation of ground meat and mixing other ingredients into the ground meat, Newkirk discloses:
 [0005] (1) Admixing ground meat (pork, beef and/or poultry) with spices, curing agents and acid-producing bacteria, e.g., lactic acid-producing bacteria. Additional sources of acid such as encapsulated citric acid can also be used. The exact types and amounts of meat, spices, curing agents and sources of acid employed depend upon the type of sausage product desired. Dry sausages may or may not be characterized by a bacterial fermentation. 
[0018] To accomplish these and other related objects of the invention, in one aspect, the invention provides a process for rapidly producing at least one dry and semi-dry sausage product comprising the steps of first admixing an amount ground meat with an amount of an edible acidulant to form a sausage admixture, then extruding the sausage admixture into at least one shaped sausage product; and finally drying the shaped sausage product to achieve a desired water to protein ratio, such that during the extrusion step the sausage admixture is simultaneously formed and cooked into the desired end sausage product. 
[0020] The ground meat that is preferably used is selected from pork, beef and poultry (chicken, turkey, etc.), or mixtures thereof. Other combinations are of course possible, including alligator, bison, bear, elk, deer, ostrich, game birds and other fowl, etc. The grade of meat that is used in this process may optionally be less than that of traditional semi-dry or dry sausage products without sacrificing flavor. 
 [0021] The edible acidulant that may be used in the process may be selected from glucano-.delta.-lactone, lactic, malic, citric, acetic, isoascorbic, adipic, tartaric, sorbic acid and mixtures thereof. The preferred amount of ground meat to the amount of acidulant ratio is between about 99:1 to about 95:5 by weight. 
[0034] As used herein and in the appended claims, the term "acidulant" denotes any food grade acid as well as compounds, which react with water to generate food grade acids such as glucono-.delta.-lactone. A food grade acid is an acid, which is suitable for human consumption, United States purity grade and approved by the USDA. Examples of food grade acids that can be used include citric acid, lactic acid, acetic acid, sorbic acid, tartaric acid, isoascorbic acid, adipic acid and mixtures thereof. The acidulant used in connection with the present invention is preferably selected from the group consisting of glucano-.delta.-lactone, lactic, malic, citric, acetic, isoascorbic, adipic, tartaric, sorbic acid and mixtures thereof. The acidulant and the preferred amount of ground meat to the amount of acidulant ratio ranges between about 99:1 to about 95:5 by weight. 
[0037] One or more spices, seasonings and one or more curing agents may also be optionally employed in the sausage admixture. These ingredients are preferably admixed with the ground meat at the general time the acidulant is admixed with the meat. The particular spice(s) and/or curing agent(s) employed depend on the end product desired. Examples of spices that can be used include white pepper, anise, fennel, red pepper, oregano, black pepper and mixtures thereof. Examples of curing agents that can be used include sodium nitrite, 
[0039] It will be appreciated that the acidulant, spice(s), curing agent(s), protein source and any other ingredients employed can be admixed with the meat by any method that uniformly distributes the ingredients throughout the meat. In the present invention, a conventional meat blender can be employed. Generally, about 2 to about 5 minutes mixing time is sufficient. The meat is typically provided in a chopped, ground, diced, minced or otherwise finely divided condition, however, for the purposes of this invention, the meat is provided in a most preferably ground condition, prior to admixing the acidulant and other ingredients therewith. A suitable sausage as provided in the exemplary embodiment is obtained through the admixture which includes the ground meat, then blending the ground meat with the acidulant and other ingredients to form the sausage admixture and then grinding the entire sausage admixture prior to the forming step. 
[0050] Once the drying step is completed, any dried off cuts resulting from the slicing, dicing or cutting step can be separated and removed from the desired products. The off cuts can then be fed back into the process as a protein source that can be ground up with the next batch of meat destined for processing in a further cycle of the process. 
[0052] In a preferred embodiment, the inventive process as illustrated in FIG. 1 is employed on a continuous basis to mass-produce dry or semi-dry sausage products. First meat is added to at step 10. The meat is then ground at step 20. Next, additional ingredients including an acidulent, spices, etc. are added to the ground meat at step 30. The mixture is again ground and mixed at step 40. Next, the mixture is extruded at step 50 into casings as described above. The extruded material is cut at step 60 and cuttings are fed back or "recycled" via a pipe, 
[0056] First, the meat, approximately 5 kg, was ground (step 20) and then admixed with the other ingredients including an acidulant, spices, seasonings, a curing agent and a protein source to form a sausage admixture (steps 30 and 40 in FIG. 1). The meat consisted of a mix of beef and pork in a range of approximately 30% beef and 70% pork. The beef and pork were ground together in a conventional meat grinder prior to being admixed with the other ingredients. The total fat content in the meat was about 35% by weight based on the weight of the meat (meat referring to the meat mix). 
[0059] The ground meat mix was admixed with the acidulant, spices, seasonings, curing agent in a conventional meat blender for approximately 4 minutes. 
[0065] First, the meat, approximately 5 kg, was ground and then admixed with an acidulant, spices, seasonings, a curing agent and a protein source to form a sausage admixture. The meat consisted of a mix beef and pork in an amount of about 30% beef and about 70% pork. The beef and pork were ground together in a conventional meat grinder prior to being admixed with the other ingredients. The total fat content in the meat was about 33% by weight based on the weight of the meat (meat referring to the meat mix). 
[0068] The ground meat mix was admixed with the acidulant, spices, seasonings, curing agent in a conventional meat blender for approximately 6 minutes. 

In regard to the recitation of the latent acid being a compound which does not show acidic properties when it is added to the uncooked meat product, but which is converted to a carboxylic acid with at least 3 carbon atoms under the conditions prevailing during the cooking of the meat product”, it is noted that Newkirk discloses glucono-delta-lactone. As evidenced by Watine (Glucono-Delta-Lactone Functional Attributes And Applications), glucono-delta-lactone (GDL), when rehydrated, “slowly and progressively transform[s] into gluconic acid until the 
Hence, Newkirk discloses a process for manufacturing a cooked meat product comprising combining an uncooked, ground meat product with an organic acid and a glucono-delta-lactone (i.e. latent acid) such that the organic acid  and the glucono-delta-lactone (i.e. latent acid) are stirred or mixed through the uncooked meat product, followed by cooking the meat product:
Newkirk discloses use of organic acids. Newkirk is silent as to the use of organic acid salt(s). Ming et al discloses antibacterial composition that “may be used in connection with any food product which is susceptible to bacterial growth or degradation" including meats, poultry, and seafood ([0055]). Ming et al further discloses that such antibacterial composition may include “individual acids or salts, or mixtures thereof” ([0052). Therefore, Ming et al discloses that either acids or their salts could be used in the antimicrobial composition used for meat preservation. More specifically, Ming et al discloses use of “acetic acid, sodium acetate, sodium diacetate, potassium acetate, lactic acid, sodium lactate, potassium lactate, propionic acid, propionates, including, but not limited to, sodium propionate and potassium propionate, citric acid or its salts such as sodium citrate or potassium citrate, or mixtures thereof’ ([0052]). Therefore, since Ming et al discloses that either acids or their salts could be used in the compositions used in meat applications, one of ordinary skill in the art would have been motivated to modify Newkirk, and to substitute organic acids with their salts respectively as suggested by Ming et al. One of ordinary skill in the art would have been motivated to do so, since both references disclose use of organic acids for meat treatment, and both references disclose acetic and lactic acids as organic acids. Therefore, one of ordinary skill in the art would have been motivated to substitute acetic acid with sodium acetate, sodium diacetate, potassium acetate, and lactic acid with sodium lactate or potassium lactate as taught by Ming et al.
claims 1 and 9, Ming et al discloses sodium acetate, sodium diacetate, potassium acetate, sodium lactate, potassium lactate, etc. ([0052]). Hence, Ming meets the limitations of “the organic acid salt being selected from lactate salts of alkali metals, lactate salts of alkaline earth metals, acetate salts of alkali metals, acetate salts of alkaline earth metals, and combination thereof”.
Claims 1 and 9 recite the limitation of “lactic acid oligomer”. Claim 1 has been further amended to include the limitation of the lactic acid oligomer comprising two lactic acid monomers bonded together via an ester bond. 
Hammond discloses the method for reducing the pH of the milk in slow and controlled manner (Col. 1 lines 67-68). Hammond further discloses similar properties of lactides and glucono-delta-lactones as acidogens (Col. 2 lines 39-47). More specifically, Hammond et al discloses that cyclic esters such as lactone and lactides are capable of slowly hydrolyzing to form carboxylic acids (Col. 2 lines 35-39). Hammond et al discloses lactide of the lactic acid and delta-glucono-lactone were both suitable for this purpose (Col. 2 lines 41-45). Therefore, since Hammond et al discloses that both lactides and glucono-delta-lactones are acidogens that are capable of slowly hydrolyzing to form carboxylic acids and application of this property in food industry, one of ordinary skill in the art would have been motivated to modify Newkirk and to employ either glucono-delta-lactone or lactide for the same purpose and function as disclosed by Hammond et al. Both compounds have the same properties and were known to be used in the food industry as acidogens. Therefore, to substitute one acidogen with another acidogen that has the same properties for the same purpose and function would have been obvious. Since Hammond et al discloses that cyclic esters such as lactone and lactides are capable of slowly hydrolyzing to form carboxylic acids, one of ordinary skill in the art would have been motivated to employ any well-known and widely available lactide including lactic acid oligomer comprising 2-5 lactic acid monomers bonded together via an ester bond, as long as such lactide exhibits desired acidogenic properties.

 In regard to the amount of latent acid combined with lactic and acetic acid, Newkirk discloses:
[0021] The edible acidulant that may be used in the process may be selected from glucano-delta-lactone, lactic, malic, citric, acetic, isoascorbic, adipic, tartaric, sorbic acid and mixtures thereof. The preferred amount of ground meat to the amount of acidulant ratio is between about 99:1 to about 95:5 by weight.

[0035] The acidulant must be used in an amount and have a strength sufficient to lower the pH of the sausage admixture to a value no greater than about 5.3 in the resulting meat product. Preferably, the acidulant is used in an amount and has a strength sufficient to lower the pH of the sausage admixture to a value between about 5.0 and about 4.1. The exact pH will vary depending in part on the type of sausage product, flavor desired, and the like. For example, for pepperoni, the acidulant is preferably employed in an amount and has a strength sufficient to lower the pH of the sausage admixture to a value of about 4.3. Such a low pH enhances the flavor of pepperoni.
[0036] The exact amount of the acidulant required depends in part on the initial pH of the meat, the desired pH of the meat, the buffering capacity of the meat, the type and amount of additives admixed with the meat and the strength of the specific acidulant used. Generally, the amount of acidulant that must be employed is in the range of from about 1% by weight to about 5% by weight based on the weight of the meat.

Therefore, one of ordinary skill in the art would have been motivated to vary the amount of latent acid in combination with lactic and acetic acid depending on the initial pH of the meat, the desired pH of the meat, the buffering capacity of the meat, the type and amount of additives admixed with the meat and the strength of the specific acidulant used.
Further in regard to the concentration recitations, it is noted that:
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).

Further in regard to the concentration recitations, it is noted that:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A).

In regard to claim 9 that recites “[a] method for increasing the resistance of a meat product against the growth of Listeria monocytogenes”, it is noted that claims 1 and 9 recite essentially the same method steps. Therefore, claim 9 is rejected for the same reasons as claim 1. Further in this regard, it is noted that, as evidenced by Watine, GDL serves as an acidulant, preservative and an anti-microbial agent due to its lowering pH property (page 40).  As evidenced by Hammond et al both lactides and glucono-delta-lactones are acidogens that are capable of slowly hydrolyzing to form carboxylic acids and application of this property in food industry. Therefore, the increased resistance of a meat product against the growth of Listeria monocytogenes, is seen to have been an inherent result of the use of lactide in the combination with organic acids or their salts as discussed above. 
Claims 1 and 9 further include the limitation of “wherein the lactic acid oligomer is added to the uncooked, ground meat product dispersed or dissolved in an aqueous liquid medium”.
 in either dry form or in aqueous solution.
Sato et al discloses “[a] method for inhibiting the development of warmed-over flavor in uncured meat where the meat is cooked, cooled and stored at above freezing temperature in the presence of the compound known as reductic acid, after which the stored meat may be consumed cold or reheated without the development of objectionable warmed-over flavor” (Title). In regard to the mixing of the reductic acid with fresh ground beef, Sato et al discloses:
In carrying out method we simply mix the reductic acid in dry form or in aqueous solution with fresh ground beef, for example, and cook the ground beef containing the reductic acid in patties or otherwise. The cooked meat may then be cooled and stored in a refrigerator and then taken out and consumed cold or reheated to a temperature such as above 90.degree. F. or 100.degree. to 150.degree. F. (37.8.degree. to 65.6.degree. C.) and consumed while warm. Benefit through avoidance of development of warmed-over flavor is obtained when the storage period is over about 20 minutes or half an hour with greater benefit being obtained when the storage is several hours. Further, the meat to which the reductic acid has been added may be repeatedly stored and reheated while still avoiding the warmed-over flavor.  

Hence, Sato et al discloses that reductic acid is mixed with fresh ground beef in either dry form or in aqueous solution. Hence, one of ordinary skill in the art would have been motivated to mix additional ingredients including lactic acid oligomer with fresh ground meat either in dry form or in aqueous solution.
Theiler discloses “[a] process for preparing cured meat which, when cooked for consumption, contains substantially reduced levels of N-nitrosamines. The process comprises the steps of introducing into uncured meat a nitrite-containing curing composition, a tocopherol and an additional nitrosamine-inhibiting substance which may be liquid smoke, a reducing 
In regard to the mixing of the curing composition with ground meat, Theiler discloses:
The curing composition to be mixed with the ground meat contains sodium nitrite, or other source of nitrite ions, as well as other conventional cure ingredients such as buffering agents to stabilize the nitrite, agents to facilitate curing such as sodium chloride and sodium erythorbate or ascorbic acid, and flavoring agents such as brown sugar or synthetic flavors. The curing composition may be mixed with the ground meat in dry form, or it may be dissolved or dispersed in water to provide a curing pickle to be mixed with the meat.

Hence, Theiler discloses that the curing composition may be mixed with the ground meat in dry form, or it may be dissolved or dispersed in water to provide a curing pickle to be mixed with the meat.
 Hence, one of ordinary skill in the art would have been motivated to mix additional ingredients including lactic acid oligomer with fresh ground meat either in dry form dissolved or dispersed in water.
In regard to claim 2, Newkirk discloses that use of curing agents is optional, and therefore suggests that the meat product could be either cured or uncured ([0037]).
In regard to claims 3, 4 and 10, Newkirk discloses lactic acid and acetic acid ([0034], claim 16). In regard to claims 3, 4 and 10, Ming et al discloses sodium acetate, sodium diacetate, potassium acetate, sodium lactate, potassium lactate, etc. ([0052]).




Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
On page 5 of the Reply to the Non-Final Office action mailed 05/19/2021, filed 11/16/2021, Applicant restates the recitations of independent claim 1. On page 6 of the Reply, Applicant restates the recitations of independent claim 9.
On pages 7-8 of the Reply, Applicant presents arguments regarding Newkirk reference. Applicant states the following:
Despite the suggestion that this latent acid might have utility, Examples I and II of Newkirk do not use latent acid and both require that the “acidulant is a combination of citric and lactic acid and was used in an amount by weight relative to the meat of approximately 1.5% each” (see paragraphs [0057] and [0066]). (pages 7 of the Reply). 

Given that Newkirk does not provide an example of the use of glucono-6-lactone as a latent acidulant, Newkirk fails to provide any teaching or suggestion that the use specifically of glucono-6-lactone in sausage meats would be desirable, advantageous or beneficial (page 8 of the Reply).

In response to applicant's arguments regarding Newkirk reference on page 7-8 of the Reply, it is noted that “patents are relevant as prior art for all they contain” and that “nonprefered and alternative embodiments constitute prior art “(see MPEP 2123):
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).



In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hammond discloses similar properties of lactides and glucono-delta-lactones as acidogens (Col. 2 lines 39-47). More specifically, Hammond et al discloses that cyclic esters such as lactone and lactides are capable of slowly hydrolyzing to form carboxylic acids (Col. 2 lines 35-39). Hammond et al discloses lactide of the lactic acid and delta-glucono-lactone were both suitable for this purpose (Col. 2 lines 41-45). Therefore, since Hammond et al discloses that both lactides and glucono-delta-lactones are acidogens that are capable of slowly hydrolyzing to form carboxylic acids and application of this property in food industry, one of ordinary skill in the art would have been motivated to modify Newkirk and to employ either glucono-delta-lactone or lactide for the same purpose and function as disclosed by Hammond et al. Both compounds have the same properties and were known to be used in the food industry as acidogens. Therefore, to substitute one acidogen with another acidogen that has the same properties for the same purpose and function would have been obvious.
Further in response to Appellant's arguments regarding the melting point of the lactides, it is noted that the instant claims do not recite the melting point of the lactide. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., melting point of the lactides) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


In response to applicant's arguments directed to the Declaration under 37 C.F.R. § 1.132 by Janneke Wijman, it is noted that Declarant presented the following experiments:
The following ingredients were used in the preparation of the meat products:
i)    Lactide: (cyclic diester of 2-hydroxypropionic acid): Puralact L, 100% lactide, available from Corbion Purac B.V.
ii)    Ground turkey breast meat locally provided
iii)    Lactic acid: Purac HS 95, 95% lactic acid, available from Corbion Purac B.V.
iv)    Acetic acid: Natural vinegar, 23% acetic acid, available from De Burg, NL
v)    Lactate: Purasal S, 60% sodium lactate, available from Corbion Purac B.V.
vi)    Acetate: Anhydrous sodium acetate, 100% pure, available from CABB GmbH, Germany

7. The following is a summary of the tested ingredients for the six tests. Tests 1 and 2 are commensurate with the claimed invention of Application No. 12/213,157. Tests 5 and 6 are based upon the disclosure of Newkirk. Tests 3 and 4 replace Newkirk's glucono-8-lactone with a lactide oligomer, so as to show the differences present in using an organic acid salt (lactate of acetate) as compared to Newkirk's lactic acid or an acetic acid.
Table 1: Tested Ingredients





8. The following is a summary of the results of the testing.



In response to Declarant’s and Applicant’s arguments, Applicants attention is directed to the Table 3 that shows significant yield loss when gluconic acid and lactic acids where used as opposed to GDL, lactide or coated citric acids. The difference in yield was 24% and 14% respectively. The Declaration results shows that use of salts instead of acids provide only slightly better results. For example, use of acetic acid (Test No. 4) instead of acetate (Test No.2) showed only 2% difference of cooking yield loss. That corresponds to 99% yield in case of acetate (Test No.2) and 97% yield in case of acetic acid. The 2% difference in cooking yield loss does not seem to be an evidence of an unexpected and advantageous results. Neither Declarant nor Applicants explain why such limited improvements are considered to be unexpected results as opposed to deviations which are typical and therefore expected in this art. 


    PNG
    media_image1.png
    208
    385
    media_image1.png
    Greyscale

There was no cooking loss when GDL, lactide or coated citric acid was employed. Hence, the cooking loss of up to 5% appears to be a far better result in comparison to the case when gluconic acid alone was used and the cooking loss was 24%. It appears that all the Examples included in the Declaration demonstrate a result that is both unexpected as superior to the cooking loss when only gluconic acid was employed.
 For the reasons as stated above, the Declaration was not sufficient to overcome the strong case of obviousness.
It is further noted that the invention is directed to the food safety of the cooked meat product. In response to applicant's argument that there is a reduced cooking yield loss, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791